DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 5-13, and 15-16 are pending in this application.
	Claims 1, 5, 7-8, and 11-12 are amended in this application
	Claims 2-4, 14, and 17 are cancelled in this application.
Response to Arguments
Applicant’s remarks and amendments filed on 03/15/2021 have been fully considered.
Applicant requests withdrawal of the 35 USC § 112 and 101 rejections, and claim objections set forth in the previous office action.
The 35 USC § 112 and 101 rejections, and claim objections set forth in the previous office action are withdrawn due to the present claim amendments.
First, applicant argues that Nile, Triebes, or Khoo do not teach the invention as described in amended claim 1, specifically that they do not teach or give reason to combine an elastomeric article comprising a combination of tetrafluoroethylene and polysiloxane. Applicant’s argument is found to be not persuasive for the following reasons.
It is unclear if present claim 1 is reciting possible elements listed in the alternative (selected from the group consisting of tetrafluoroethylene and polysiloxane), or if claim 1 requires both elements (comprising tetrafluoroethylene and polysiloxane). Therefore, claim 1 is indefinite, and rejected under 35 USC 112(b) as set forth below.
New grounds of rejection have been made. The new grounds of rejection relies on Triebes as a primary reference with Nile and Khoo as secondary references. Triebes is .
Secondly, applicant argues that one of ordinary skill in the art would have no reason to arbitrarily refer to the teachings of Triebes and Nile to adjust their respective formulations.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation for the combination of Nile with Triebes is found at Nile Col. 1 Lines 63 – Col. 2 Line 13, wherein Nile states that the elastomeric article (thin walled glove) can have improved tear strength by blending an elastomer with polytetrafluoroethylene (PTFE).
Thirdly, applicant argues that Khoo does not comprise fluorocarbons nor silicone compounds, and one of ordinary skill in the art would have no reason to turn to Triebes or Nile.
In response to applicant's argument that Khoo is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Khoo is in the same field of endeavor of elastomeric articles. Furthermore, note that while Khoo does not disclose all the features of the present claimed invention, Khoo is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.  Khoo teaches that it is well known and well within the abilities of those skilled in the art that elastomeric compositions can be formed to be hypoallergenic and reduce hypersensitivity (Khoo, Par. 0016-0017).
Fourthly, applicant argues that while Triebes discloses a silicone-based surfactant with ethylene oxide and propylene oxide, Triebes fails to disclose the importance of having an ethylene oxide/ propylene oxide chain in the composition. Applicant’s argument is found to be not persuasive for the following reasons.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hydrophobic-hydrophilic-hydrophobic structure, micelle-forming ability, efficient absorption at an air/water interface, decreased formation of aggregates, and reduced cloud point) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. 
Fifthly, applicant argues that the claimed invention show superior and unexpected results such as meeting standard ASTM requirements while being as thin as 0.075 mm while still being able to act as an effective physical and chemical barrier and providing optimum protection for their user. Applicant’s argument is found to be not persuasive for the following reason.
It is noted that “the arguments of counsel cannot take the place of evidence in the record,” see MPEP 2145, I.  It is the examiner’s position that the arguments provided by the applicant regarding superior and unexpected results must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001.” Applicant must provide data that is commensurate in scope with the claimed invention and that compares the claimed invention to that of those closest prior art, i.e. the invention of modified Triebes as claimed below, see MPEP 716.02(d) and 716.02(e).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite, because it is unclear if claim 1 is reciting possible elements listed in the alternative (selected from the group consisting of tetrafluoroethylene and polysiloxane), or if claim 1 requires both elements (comprising tetrafluoroethylene and polysiloxane). If claim 1 is intended to recite possible element listed in the alternative, then claim 1 is indefinite as the recitation of possible elements is not properly claimed in the alternative. Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or Id. at 1281. See MPEP 2173.05(h).  For the purposes of examination claim 1 will be interpreted as requiring both elements and reciting “wherein the additives comprise tetrafluoroethylene and polysiloxane” as supported by the applicant’s remarks on Page 6 filed March 15, 2021. Correction is required.
Claims 5-13 and 15-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-10, and 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Triebes et al. (US20040253459 A1) in view of Nile et al. (US 5399400 A) and Khoo et al. (US 20120246799 A1).
Regarding claim 1, Triebes teaches an elastomeric composition (abstract, Par. Par. 0002) comprising an elastomer and an additive (film leveler) (abstract, Par. 0002-0004); characterised in that the additive is a polysiloxane reacted with ethylene oxide and propylene oxide (Par. 0014) which bond with the chains of the elastomer (Par. 0012) to produce an elastomeric article (abstract, Par. 0001, 0005 - see "glove"). Triebes teaches the polysiloxane leveler additives have hydrogen bonding functional groups (Par. 0012).  It would have been obvious to one of ordinary skill in the art that such functional groups would yield hydrogen bonding interactions with the elastomer polymer chains.
Triebes does not teach wherein the elastomeric composition comprises an additive which is tetrafluoroethylene. 
Nile teaches an elastomeric composition comprising an elastomer and an additive; characterised in that the additive is an aqueous fluorocarbon (Col. 1 Lines 60-65 and Col. 2 Lines 14-16 - see "PTFE") which bonds with the chains of the elastomer to produce an elastomeric article (Col. 1 Lines 5-8). Since the instant specification and Nile teach an elastomer and an aqueous fluorocarbon that is a tetrafluoroethylene, it would have been obvious to one of ordinary skill in the art that these similar compositions would interact and bond in the same manner (see MPEP 2143). 
Since both Triebes and Nile teach elastomeric compositions comprising an elastomer and an additive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Nile to modify Triebes and have the elastomeric composition of Triebes comprise the additive tetrafluoroethylene in the weight percent disclosed by Nile. This would allow for an elastomeric article with improved tear strength (Nile, Col. 1 Line 63 – Col. 2 Line 13).

Khoo teaches an elastomeric article that is hypoallergenic (Khoo, abstract, Par. 0016-017).
Since both Triebes and Khoo teach an elastomeric article, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Khoo to modify modified Triebes with the teachings of Khoo and create the elastomeric article to be hypoallergenic. This would allow for the use of the elastomeric article without the user forming hypersensitivity (Khoo, Par. 0016).
Regarding claim 5, modified Triebes further teaches the elastomeric composition according to claim 1, wherein a concentration of the tetrafluoroethylene in the elastomeric composition is 3 wt.% to 15t wt.% (Nile, Col. 1 Line 65 - Col. 2, Line 9), which is encompassed by the claimed range of 0.1 wt.% to 30 wt.%, see MPEP 2131.03.
Regarding claim 7, modified Triebes further teaches wherein a concentration of the polysiloxane in the elastomeric composition is 0.1 mass % to 3 mass % (Triebes, Par. 0015), which is encompassed by the claimed range, see MPEP 2131.03.
Regarding claim 8, modified Triebes teaches the elastomeric composition according to claim 1, wherein the elastomeric composition further comprises a surfactant (Triebes, Par. 0012-0014). Triebes teaches that a combination of film levelers may be used (Triebes, Par. 0012) and that film levelers may include a wide variety of silicone polyethers (Triebes, Par. 0013-0014) and that the silicone polyethers can be a surfactant (Triebes, Par. 0014 – see “nonionic silicone polyether surfactant”).
Regarding claim 9, modified Triebes teaches the elastomeric composition according to claim 8, wherein the surfactant is a non-ionic surfactant (Triebes, Par. 0014 - see "nonionic silicone polyether surfactant").

Regarding claim 13, modified Triebes teaches all of the elements of the claimed invention as stated above for claim 1.
Modified Triebes does not teach wherein the elastomeric composition does not comprise activators, Sulphur, or accelerators.
Khoo teaches an elastomeric composition wherein the elastomeric composition does not comprise activators, Sulphur, or accelerators (Khoo, abstract, Par. 0014, 0022, Table 1). Khoo teaches a proposed example of the elastomeric composition which does not include any activators, Sulphur, or accelerators (Khoo, table 1).
Since both Triebes and Khoo teach an elastomeric article, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Triebes with the teachings of Khoo and create the elastomeric composition without activators, Sulphur, or accelerators. This would allow for the use of the elastomeric article without the user forming hypersensitivity (Khoo, Par. 0021-0033).
Regarding claim 15, modified Triebes teaches the elastomeric composition according to claim 1, wherein the elastomeric composition comprises the elastomer styrene ethylene butadiene styrene (Triebes, Par. 0002-0003).
Regarding claim 16, modified Triebes teaches the elastomeric composition according to claim 1, wherein the elastomeric article comprises a glove (Triebes, Par. 0001, 0005, Fig. 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Triebes et al. (US20040253459 A1) in view of Nile et al. (US 5399400 A) and Khoo et al. (US 20120246799 A1) as applied to claim 1 above, and further in view of Hamann (US 20070104904 A1).

Modified Triebes does not teach wherein the polysiloxane is an emulsion. 
Hamann teaches an elastomeric composition (elastomer) comprising a polysiloxane (silicone), wherein the polysiloxane is an emulsion (Hamann, Par. 0054-0055).
Since both modified Triebes and Hamann teach elastomeric articles such as gloves (Hamann, Par.0016-0018), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Hamann and have modified Triebes' polysiloxane to be an emulsion. This would allow the polysiloxane to be used with elastomeric materials that can be suspended in an emulsion or are soluble or miscible in a solvent or plastisol (Hamann, Par. 0054-0055).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Triebes et al. (US20040253459 A1) in view of Nile et al. (US 5399400 A) and Khoo et al. (US 20120246799 A1) as applied to claim 1 above, and further in view of Yeh et al. (US 6391409 B1).
	Regarding claim 11, modified Triebes teaches all of the elements of the claimed invention as stated above for claim 1.
	Modified Triebes does not teach wherein the elastomeric composition having polysiloxane further comprises an antioxidant for inhibiting oxidation in the elastomeric composition.
	Yeh teaches an elastomeric article (Yeh, Col. 2, Lines 16-26) wherein the elastomeric composition further comprises an antioxidant (Yeh, table 1, Col. 2 Lines 26-30).
	Since both modified Triebes and Yeh teach elastomeric gloves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Yeh for modified Triebes and have the elastomeric composition comprise antioxidants. This would allow the glove to exhibit sufficient oxidation protection, good grippability, good donnability, 
	Regarding claim 12, modified Triebes further teaches the elastomeric composition according to claim 11, wherein the concentration of the antioxidant in the elastomeric composition is from 0.1 wt.% to 5 wt.% (Yeh, Table 1), which completely encompasses the claimed range of 0.1 wt.% to 3 wt.% and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                         


/Eli D. Strah/Primary Examiner, Art Unit 1782